    Case 18-31754-5-mcr            Doc 541 Filed 07/24/19 Entered 07/24/19 11:57:22                Desc
                                      Main Document    Page 1 of 1

                                       United States Bankruptcy Court
                                       Northern District of New York
                                                All Divisions

                 This Form Is To Be Used For Motion 1 Calendar Only.
Case Name: Centerstone Linen Services, LLC

Case No.: 18-31754

Division: Syracuse

Adversary Proceeding No. (if applicable):


           Adjournment Request 2 for Hearing on Motion at Docket No.:               85

           Reason for Adjournment Request: Per agreement with the parties

           Original Return Date of Motion: January 23, 2019

           Number of prior adjournment request that have been made             na

           Notification of Withdrawal of            Motion;        Opposition/Response;   Other:
           at Docket No.:

           Notification of Settlement of Motion at Docket No.:

Date of Hearing: July 25, 2019

Requested Adjourned Hearing Date: August 8, 2019 at 11:30 a.m.*

Requesting Attorney’s Name, Office Address, Phone and Email Address:
  Robert K. Weiler, Esq.
  Bousquet Holstein PLLC
  110 W Fayette St, Syracuse, NY 13202
  (315) 701-6312; rweiler@bhlawpllc.com
Consent of All Parties Obtained?      Yes       No - Absent compelling reasons,
adjournments will not be granted without the consent of all parties.

Cc: Camille Hill, Esq. and CM/ECF list
          This Form Must Be E-Filed Not Later Than 2 p.m. on the Day Prior
           to the Hearing. When E-Filing, This Form Must Be Linked to the
                  Motion to Which the Request/Notification Pertains.

1
    See www.nynb.uscourts.gov for the form relative to motion dates.
2
    If your request is denied, you will be notified by Chambers.
CH:LR9013A(11/05/2012)

* or the date and time of the hearing of the prospective sale of equipment located at the Syracuse property if
earlier.
